TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2018



                                       NO. 03-17-00471-CV


                              Katherine Yager Rogers, Appellant

                                                 v.

                                     Victor J. Rogers, Appellee


          APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
      DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the trial court on April 12, 2017. Katherine

Yager Rogers has filed an unopposed motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.